
	
		II
		110th CONGRESS
		2d Session
		S. 3206
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2008
			Mr. Durbin (for himself,
			 Mr. Lautenberg, and
			 Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles V, XVIII, and XIX of the Social Security
		  Act to promote cessation of tobacco use under the Medicare program, the
		  Medicaid program, and the maternal and child health services block grant
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare, Medicaid, and MCH Tobacco
			 Cessation Promotion Act of 2008.
		2.Medicare
			 coverage of counseling for cessation of tobacco use
			(a)CoverageSection
			 1861(s)(2) of the Social Security Act
			 (42 U.S.C. 1395x(s)(2)) is amended—
				(1)in subparagraph
			 (Z), by striking and at the end;
				(2)in subparagraph
			 (AA)(iii), by inserting and at the end; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(BB)counseling for cessation of tobacco
				use (as defined in subsection
				(ddd));
						.
				(b)Services
			 DescribedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended
			 by adding at the end the following new subsection:
				
					(ddd)Counseling
				for Cessation of Tobacco Use(1)(A)Subject to subparagraph
				(B), the term counseling for cessation of tobacco use means
				diagnostic, therapy, and counseling services for cessation of tobacco use for
				individuals who use tobacco products or who are being treated for tobacco use
				which are furnished—
								(i)by or under the supervision of a
				physician;
								(ii)by a practitioner described in clause
				(i), (iii), (iv), (v) or (vi) of section 1842(b)(18)(C); or
								(iii)by a licensed tobacco cessation
				counselor (as defined in paragraph (2)).
								(B)Such term is limited to—
								(i)services recommended in
				Treating Tobacco Use and Dependence: A Clinical Practice
				Guideline, published by the Public Health Service in May 2008, or any
				subsequent modification of such Guideline; and
								(ii)such other services that the
				Secretary recognizes to be effective.
								(2)In this subsection, the term
				licensed tobacco cessation counselor means a tobacco cessation
				counselor who—
							(A)is licensed as such by the State (or
				in a State which does not license tobacco cessation counselors as such, is
				legally authorized to perform the services of a tobacco cessation counselor in
				the jurisdiction in which the counselor performs such services); and
							(B)meets uniform minimum standards
				relating to basic knowledge, qualification training, continuing education, and
				documentation that are established by the Secretary for purposes of this
				subsection.
							.
			(c)Payment and
			 Elimination of Cost-Sharing for Counseling for Cessation of Tobacco
			 Use
				(1)Payment and
			 elimination of coinsuranceSection 1833(a)(1) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(1)) is amended—
					(A)by striking
			 and before (V); and
					(B)by inserting
			 before the semicolon at the end the following: , and (W) with respect to
			 counseling for cessation of tobacco use (as defined in section 1861(ddd)), the
			 amount paid shall be 100 percent of the lesser of the actual charge for the
			 service or the amount determined by a fee schedule established by the Secretary
			 for purposes of this subparagraph.
					(2)Elimination of
			 coinsurance in outpatient hospital settings
					(A)Exclusion from
			 opd fee scheduleSection 1833(t)(1)(B)(iv) of the
			 Social Security Act (42 U.S.C.
			 1395l(t)(1)(B)(iv)) is amended by striking and diagnostic
			 mammography and inserting , diagnostic mammography, or
			 counseling for cessation of tobacco use (as defined in section
			 1861(ddd)).
					(B)Conforming
			 amendmentsSection 1833(a)(2) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(2)) is amended—
						(i)in
			 subparagraph (F), by striking and after the semicolon at the
			 end;
						(ii)in
			 subparagraph (G)(ii), by striking the comma at the end and inserting ;
			 and; and
						(iii)by inserting
			 after subparagraph (G)(ii) the following new subparagraph:
							
								(H)with respect to
				counseling for cessation of tobacco use (as defined in section 1861(ddd))
				furnished by an outpatient department of a hospital, the amount determined
				under paragraph
				(1)(W),
								.
						(3)Elimination of
			 deductibleThe first sentence of section 1833(b) of the
			 Social Security Act (42 U.S.C.
			 1395l(b)) is amended—
					(A)by striking
			 and before (8); and
					(B)by inserting
			 before the period the following: , and (9) such deductible shall not
			 apply with respect to counseling for cessation of tobacco use (as defined in
			 section 1861(ddd)).
					(d)Application of
			 Limits on BillingSection 1842(b)(18)(C) of the
			 Social Security Act (42 U.S.C.
			 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clause:
				
					(vii)A licensed tobacco cessation
				counselor (as defined in section
				1861(ddd)(2)).
					.
			(e)Inclusion as
			 Part of Initial Preventive Physical ExaminationSection
			 1861(ww)(2) of the Social Security Act
			 (42 U.S.C. 1395x(ww)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(M)Counseling for cessation of tobacco
				use (as defined in subsection
				(ddd)).
					.
			(f)Effective
			 DateThe amendments made by this section shall apply to services
			 furnished on or after the date that is 1 year after the date of enactment of
			 this Act.
			3.Medicare
			 coverage of tobacco cessation pharmacotherapy
			(a)Inclusion of
			 Tobacco Cessation Agents as Covered DrugsSection 1860D–2(e)(1)
			 of the Social Security Act (42 U.S.C.
			 1395w–102(e)(1)) is amended—
				(1)in subparagraph
			 (A), by striking or after the semicolon at the end;
				(2)in subparagraph
			 (B), by striking the comma at the end and inserting ; or;
			 and
				(3)by inserting
			 after subparagraph (B) the following new subparagraph:
					
						(C)any agent
				approved by the Food and Drug Administration for purposes of promoting, and
				when used to promote, tobacco cessation that may be dispensed without a
				prescription (commonly referred to as an over-the-counter drug),
				but only if such an agent is prescribed by a physician (or other person
				authorized to prescribe under State
				law),
						.
				(b)Establishment
			 of Categories and Classes Consisting of Tobacco Cessation
			 AgentsSection 1860D–4(b)(3)(C) of the
			 Social Security Act (42 U.S.C.
			 1395w–104(b)(3)(C)) is amended by adding at the end the following new
			 clause:
				
					(iv)Categories and
				classes of tobacco cessation agentsThere shall be a therapeutic
				category or class of covered part D drugs consisting of agents approved by the
				Food and Drug Administration for cessation of tobacco use. Such category or
				class shall include tobacco cessation agents described in subparagraphs (A) and
				(C) of section
				1860D–2(e)(1).
					.
			(c)Conforming
			 AmendmentSection 1860D–2(e)(2)(A) of the
			 Social Security Act (42 U.S.C.
			 1395w–102(e)(2)(A)) is amended by striking , other than subparagraph (E)
			 of such section (relating to smoking cessation agents),.
			4.Promoting
			 cessation of tobacco use under the Medicaid program
			(a)Coverage of
			 Tobacco Cessation Counseling Services
				(1)In
			 generalSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is
			 amended—
					(A)in paragraph
			 (27), by striking and after the semicolon at the end;
					(B)in paragraph
			 (28), by striking the comma at the end and inserting ; and;
			 and
					(C)by inserting
			 after paragraph (28) the following new paragraph:
						
							(29)at the option of
				the State, counseling for cessation of tobacco use (as defined in section
				1861(ddd)),
							.
					(2)Conforming
			 amendmentSection 1902(a)(10)(C)(iv) of the
			 Social Security Act (42 U.S.C.
			 1396a(a)(10)(C)(iv)) is amended by inserting or (29) after
			 (24).
				(b)Elimination of
			 Optional Exclusion From Medicaid Prescription Drug Coverage for Tobacco
			 Cessation MedicationsSection 1927(d)(2) of the
			 Social Security Act (42 U.S.C.
			 1396r–8(d)(2)) is amended—
				(1)by striking
			 subparagraph (E);
				(2)by redesignating
			 subparagraphs (F) through (J) as subparagraphs (E) through (I), respectively;
			 and
				(3)in subparagraph
			 (F) (as redesignated by paragraph (2)), by inserting before the period at the
			 end the following: , other than agents approved by the Food and Drug
			 Administration for purposes of promoting, and when used to promote, tobacco
			 cessation.
				(c)Removal of
			 Cost-Sharing for Tobacco Cessation Counseling Services and
			 MedicationsSubsections (a)(2) and (b)(2) of section 1916 of the
			 Social Security Act (42 U.S.C. 1396o)
			 are each amended—
				(1)in subparagraph
			 (D), by striking or after the comma at the end;
				(2)in subparagraph
			 (E), by striking ; and and inserting , or;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(F)(i)counseling for
				cessation of tobacco use described in section 1905(a)(29); or
							(ii)covered outpatient drugs (as
				defined in paragraph (2) of section 1927(k), and including nonprescription
				drugs described in paragraph (4) of such section) that are prescribed for
				purposes of promoting, and when used to promote, tobacco cessation;
				and
							.
				(d)Increased FMAP
			 for Tobacco Cessation Counseling Services and MedicationsThe
			 first sentence of section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) is amended—
				(1)by striking
			 and before (4); and
				(2)by inserting
			 before the period the following: , and (5) for purposes of this title,
			 the Federal medical assistance percentage shall be 80 percent with respect to
			 amounts expended as medical assistance for counseling for cessation of tobacco
			 use described in subsection (a)(29) and for covered outpatient drugs (as
			 defined in paragraph (2) of section 1927(k), and including nonprescription
			 drugs described in paragraph (4) of such section) that are prescribed for
			 purposes of promoting, and when used to promote, tobacco
			 cessation.
				(e)Effective
			 DateThe amendments made by this section shall apply to services
			 furnished on or after the date that is 1 year after the date of enactment of
			 this Act.
			5.Promoting
			 cessation of tobacco use under the maternal and child health services block
			 grant program
			(a)Quality
			 Maternal and Child Health Services Includes Tobacco Cessation Counseling and
			 MedicationsSection 501 of the Social Security Act (42 U.S.C. 701) is amended
			 by adding at the end the following new subsection:
				
					(d)For purposes of
				this title, quality maternal and child health services include the
				following:
						(1)Counseling for
				cessation of tobacco use (as defined in section 1861(ddd)).
						(2)The encouragement
				of the prescribing and use of agents approved by the Food and Drug
				Administration for purposes of tobacco cessation.
						(3)The inclusion of
				messages that discourage tobacco use in health promotion
				counseling.
						.
			(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 the date that is 1 year after the date of enactment of this Act.
			
